DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on August 2, 2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 17, 2021 and February 3, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itai (JP2003-291611; machine translation relied upon).
Regarding claim 1, Itai teaches a tire comprising a tread portion provided with a plurality of circumferential grooves 3, 4 and 5 (machine translation at page 4; figure 1), wherein ground contact lengths of a ground contacting patch decrease in the axially outward direction (machine translation at page 4; figure 2), and groove depths of the circumferential grooves decrease in the axially outward direction (machine translation at page 4, second to last paragraph – page 5, first paragraph; figure 1), the tire is mounted on a standard rim and filled with standard pressure and at a standard load (machine translation at page 3), and the ground contacting patch is symmetrical (figure 2), indicating that it is placed on a flat horizontal surface with zero camber angle.
Regarding claim 2, the virtual line, reference virtual circle, and first virtual circle can all be arbitrarily determined, and as such Itai reads on such limitations.
Regarding claim 3, because the correction coefficient is arbitrary, the equation 1 does not require any particular structural limitations, and as such Itai reads on the claim.
Regarding claims 4-5, because the virtual line and first virtual circle are arbitrary, defining the claimed first position does not require any structural limitations to the tire, and as such Itai reads on such limitations.
Regarding claim 6, because the virtual line and second virtual circle are arbitrary, defining the claimed second position does not require any structural limitations to the tire, and as such Itai reads on such limitations.
Regarding claim 7, because the correction coefficient is arbitrary, the equation 2 does not require any particular structural limitations, and as such Itai reads on the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US Pub. No. 2016/0176233).
Regarding claim 1, Kubota teaches a tire comprising a tread portion provided with a plurality of circumferential grooves 24a-24d (paragraph [0023]; figure 1), wherein ground contact lengths of a ground contacting patch decrease in the axially outward direction (paragraph [0026]; figure 2), and groove depths of the circumferential grooves decrease in the axially outward direction (paragraph [0027]; figure 1), the tire is mounted on a standard rim and filled with standard pressure and at a 80% applied load (paragraph [0026]), and the ground contacting patch is symmetrical (figure 2), indicating that it is placed on a flat horizontal surface with zero camber angle. Although Kubota teaches that the tire is at 80% load rather than maximum load, it would have been obvious to one of ordinary skill in the art to apply a maximum load rather than an 80% load in order to determine how a tire would perform at the maximum load.
Regarding claim 2, the virtual line, reference virtual circle, and first virtual circle can all be arbitrarily determined, and as such Kubota reads on such limitations.
Regarding claim 3, because the correction coefficient is arbitrary, the equation 1 does not require any particular structural limitations, and as such Kubota reads on the claim.
Regarding claims 4-5, because the virtual line and first virtual circle are arbitrary, defining the claimed first position does not require any structural limitations to the tire, and as such Kubota reads on such limitations.
Regarding claim 6, because the virtual line and second virtual circle are arbitrary, defining the claimed second position does not require any structural limitations to the tire, and as such Kubota reads on such limitations.
Regarding claim 7, because the correction coefficient is arbitrary, the equation 2 does not require any particular structural limitations, and as such Kubota reads on the claim.
Regarding claims 8-9, Kubota teaches that the tire has lateral grooves, and such lateral grooves have a groove depth such that the groove bottoms are radially on a virtual line (see figures 1-2).
Regarding claims 10-11, Kubota teaches that the tire has circumferential grooves, and such circumferential grooves have a groove depth such that the groove bottoms are radially on a virtual line (see figures 1-2). It is noted that the virtual line does not have to have any particular shape.
Regarding claims 12-17, Kubota teaches a specific embodiment where the crown ground contact length measures 87.5 mm and the shoulder ground contact length at 80% of a half ground contact width measures 75 mm, resulting in a ratio of 1.17. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). Accordingly, for calculation purposes, using the value of 1.17, the equation  simplifies to d = r0/(1+0.17*α). Substituting in the α endpoint values of 0.5 and 1, indicates that the claimed range is r is from 85.5% of r0 (r0/1.17) to 91.7% of r0 (r0/1.09). Itai teaches that the depth Gs of the shoulder groove (the groove located at the claimed position having depth d – can be either a circumferential or a lateral groove) is greater than the depth Gc of the center groove (paragraph [0033], as well as teaching specific embodiment where the value Gc/Gs is approximately 1 to 1.2 (paragraph [0043]) (claimed range of 83.3-100%), thus overlapping the claimed range of claims 12-14 and 16, and being greater than 80% as required by claims 15 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/404,288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 1 is merely broader than copending independent claim 1. It is clear that all of the elements of claim 1 are found in claim 1 of the copending application. The difference lies in the fact that the copending claim includes the limitation in the preamble that the grooves are circumferential grooves. Thus the invention of the copending claim 1 is in effect a “species” of the “generic” invention of instant claim 1. It has been held that the generic invention is “anticipated” by the “species”. See MPEP 804 Section II(B)1. Since claims 1-17 are anticipated by copending claims 1-18, they are not patentably distinct from the copending claims 1-18. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        September 28, 2022
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749